DETAILED ACTION
This is in response to the amendment filed on 08/03/2022. Claims 27-47 are pending in this Action. Claims 1-20 had been previously cancelled. 

Remark
In the response filed 08/03/2022, claims 27 and 40 have been amended, no claim has been cancelled, and new claim 47 has been added.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
With respect to 35 USC 101 rejection,
The applicant argues
Applicant traverses these rejections because various implementations of the invention set forth in the claims are specifically developed to enable a computing platform to compare "one instance or set of biometric data or biometric information against another instance or set of biometric data or biometric information." Specification at [0018]. For example, humans are inately more adept at recognizing similarlities or differences between facial images than computers are. Ibid. The various implementations of the invention set forth in the claims provide mechanisms to enhance the computing platform's ability to compare sets of biometric information with one another and to detect potential instances of fraud within such biometric information. For at least this reason, the features of the claims are directed toward patent eligible subject matter because they improve the ability of the computing platform to compare different sets of biometric information. 
-9- Customer No. 118311 Application No. 16/789,989 Attorney Docket No. D125 1230.2Response Dated 3 August 2022Furthermore, the invention recited in claim 27, for example, determines whether the plurality of probe images and the plurality of gallery images collectively form one cluster or two clusters using a specific way of spectral clustering, namely, a two- hypothesis test as recited therein. These features provide a specific way of spectral clustering that amount to significantly more that any properly stated abstract idea, and for at least this reason, claim 27 is directed toward patent eligible subject matter. 

The Examiner respectfully disagrees.
The Examiner holds that claims 27, 40, and 47 do recite a mental process because they contain limitations that can practically be performed in the human mind, including observations, evaluations, judgments, and opinions. The claimed invention is related to clustering a plurality of images into two groups, comparing images, and determining whether instance of fraud occurred, assigning scores to the instances of fraud, ranking them, and presenting the to another human. A human being is capable of comparing images and identify the similarities of the images. The heart of the invention is evaluation and judgements that is a mental process. As seen above, all of said operations can be performed in human mind with aid of pen. With the exception of using a generic computing platform, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. 
Arguendo, even if the claimed operations require a computing platform to perform said operations, the courts found claims that required the use of a computer and still found that the that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind. Claims can recite a mental process even if they are claimed as being performed on a computer. 
MPEP 2106.04(a)(2) states:
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
Furthermore, as the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).
The Examiner holds that the current claimed invention cannot result in improving a computer function or technology since the claimed steps could be performed in the human mind, and the recited generic “computing platform” merely is used as a tool to implement claimed operations.
The Examiner also respectfully disagrees with the applicant’s allegation that using “a specific way of spectral clustering” amount to significantly more that abstract idea. The spectral clustering is merely a technique of clustering data that could be performed in the human mind. Using “a specific way of spectral clustering” which is itself a mental process does not improve functions of a computer or technology and therefore, does not amount to significantly more that abstract idea.
Based on above reasoning and explanation, the claimed invention of claims 27, 40, and 47 is directed to an ineligible subject matter of abstract idea. The prior 35 USC 101 rejections of claims 27-47 are maintained. 

With respect to 35 USC 103 rejection,
The applicant argues
According to Rosario, the two-sample hypothesis works well if the probe images belong to one class (i.e., a first cluster) and the gallery images belong to another class (i.e., a second cluster) or if both the probe images and the gallery images belong to a single class (i.e., the same cluster). Rosario describes that other possible combinations (which are nowhere else described except for Applicant's Specification as relevant in determining certain types of potential fraud as expressly recited in claim 27) are problematic and then goes on to suggest that "indirect comparison allows circumvention of this problem." In doing so, Rosario teaches away from using a two-hypothesis test and directs readers towards using the so-called indirect comparison. As a result, one of ordinary skill in the art would not combine the two-hypothesis test mentioned as problematic in Rosario with Mitura to arrive at these features of claim 27; instead, one of ordinary skill would look to the so-called indirect comparison of Rosario to arrive at an entirely different set of features than is recited in claim 27. None of the other references relied upon by the Examiner address this deficiency of Mitura and Rosario. Because Rosario is not properly combined with Mitura (i.e., because it teaches away) and the other references relied upon by the Examiner, the Examiner has failed to set forth a prima facie case of obviousness. Accordingly, the rejection is improper and must be withdrawn.

The Examiner respectfully disagrees.
MPEP 2141.02 states:
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
The Examiner holds that Rosario teaches the feature of two-hypothesis test utilizing a two-sample hypothesis test when samples “belong to distinct classes C0 and C1 or to one of these classes.” Considering the Rosario reference in its entirety, even the portions that the applicant alleges that teaches away from the current claimed invention, Rosario still discloses or at least suggest the feature a two-sample hypothesis test that determines to whether classify the images to two distinct classes or to one class (See Rosario: at least col. 8, line 64 to col. 9, line 4). As such, Rosario teaches said limitation of claim 1 and its combination with Mitura is a proper; therefore, the prima face case of obviousness has been established.
The Examiner contends that combining the teachings of Mitura such as clustering extracted images with stored images in one cluster if they belong to one person and clustering them into different clusters if they belong to different persons with teachings of a two-sample hypothesis test that determines to whether classify the images to two distinct classes or to one class disclosed by Rosario (See Rosario: at least col. 8, line 64 to col. 9, line 4) would disclose or at least suggest the feature of determining, by the computing platform,  whether the images belong to one or two clusters by evaluating a hypothesis test with only two hypotheses including a first hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, and a second hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters, as disclosed by at least claim 27. 
The applicant further argues
While Mitura describes whether "two clusters should be merged, should be kept separate, or more calculations should be performed...," Mitura fails to provide any teaching or suggestion of "determining whether the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster" as recited in claim 27. Mitura goes on to describe "Clusters that are merged may have facial images of the same person while clusters that are separate may have facial images of different people," Ibid., but fails to describe or even allude to a scenario where the images from the probe and the gallery become mixed into two new clusters (i.e., after the clustering, probe images found in both new clusters and/or gallery images found in both new clusters), for example, as with a potential instance of fraud. None of the other references in combination with Mitura and Rosario address this additional deficiency of Mitura. For at least this additional reason, the combination of Mitura and the other references fail to teach or suggest all the features of claim 27. As such, the Examiner has failed to set forth a proper prima facie case of obvious for claim 27.

Mitura discloses if the distance between the probe facial images of a person (first cluster) and a cluster presented in the cluster database (second cluster of images of one or more other persons) exceeds a threshold then the clusters belong to two different persons (see Fig. 7 and paragraphs 22 and 61-62). 
The aforementioned feature of Mitura implies when the difference/distance between probe facial images that belong to a first person (i.e. first cluster of images) and images of one or more other persons (i.e. second cluster of images) exceeds a threshold, the probe images (i.e. first cluster of images) would belong to the first in the first person and the second/stored images (i.e. second cluster of images) would belong to different person(s). In another word, when the system determines that the probe images (first cluster) do not match the stored images (i.e. second cluster), the probe images exclusively remains in the first cluster of probe images and stored images exclusively remain in the second cluster of mismatch images.
Thus, Mitura discloses the limitation of “when the spectrally clustering determines that the spectrally clustering determines that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters: determining whether the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster,” as disclosed in claim 27. Accordingly, the prima face case of obviousness has been established.
The applicant also argues 
The Examiner's interpretation of "if not [belong to two separate clusters]" is an oversimplification of the claim. The interpretation should be "if not [belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster]" and "if so [belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster]." The Examiner's rejection does not reflect the proper interpretation of claim 27. When properly interpreted and as discussed above, none of the references relied upon by the Examiner, alone or in combination with one another, teach or suggest "determining whether the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster." For at least this additional reason, the Examiner has failed to set forth a proper prima facie case of obvious for claim 27.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	The Examiner interprets the limitation of “if not” as negation of precondition of “determining whether the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster” which is determining whether the plurality of probe images exclusively not belong to a first cluster and the plurality of gallery images exclusively not belong to a second cluster. It is interpreted as a negative limitation. Said limitation could be interpreted as both the probe images and gallery images belong to one cluster (not exclusively belong to the first or the second cluster). Said limitation could also be interpreted as determining if the plurality of probe images exclusively belong to the second cluster, or a third cluster, or any other cluster except the first cluster and gallery images belong to the first cluster, or a third cluster, or any other cluster except the second cluster.
The combination of Mitura, Rosario and Howard discloses the limitations of clustering the probe images into a separate cluster from the stored images (See Mitura's teaching above), and flagging a potential fraud activity when a probe image is the same as a stored image but the identity is different (See Howard's teaching above). And, Monroe teaches an alarm is generated when facial signature or image of a person and a previously captured image are different but the same name or identity is used (See Monroe: at least paragraph 237 and 240). In another word, the probe image and the stored image could have different clusters while the identity of the images is the same. 
Therefore, combination of Mitura, Rosario, Howard, and Monroe discloses the limitations of if not [do not belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster], flagging a potential instance of fraud in the form of stolen identity between the probe and the respective entry, or if so [belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster] flagging the potential instance of fraud as no fraud between the probe and the respective, as recited in claim 27.
Moreover, the applicant argues 
The combination of Mitura and Rosario (along with the other references relied 
upon by the Examiner) also fails to teach or suggest at least the feature in claim 27, for example, of: when the plurality of probe images and the plurality of gallery images 
collectively correspond to one cluster: if so, flagging a potential instance of fraud 
in the form of multiple identities between the probe and the respective entry.... The Examiner acknowledges that Mitura in combination with Rosario fails to teach or suggest this feature and relies on Howard to do so. Office Action, p. 9. However, according to Mitura, when the plurality of probe images and the plurality of gallery images correspond to one cluster, Mitura clearly discloses that the probe images and the gallery images should be merged, nothing more, nothing less.

The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner holds that the combination of Mitura and Rosario discloses when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster (clustering extracted images with stored images in one cluster if they belong to one person, as taught by Mitura). And, Howard discloses a probe image is associated with an identity (name), and if the probe image and a previous image belong to same person (i.e. could be clustered in one cluster) but have different/multiple identities flag a potential fraud (See Howard: at least Fig. 12-13 and paragraphs 33, 179, and 279). Thus, the combined teachings of Mitura, Rosario, and Howard discloses the limitation of “the probe comprising a probe identifier and [if the probe images and gallery images belong to one cluster] flagging a potential instance of fraud in the form of multiple identities for the probe and the respective entry.”
The Examiner further respectfully disagrees with the applicant’s argument that “the Examiner provides no proper motivation for one of ordinary skill in the art to look beyond Mitura and Rosario. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in combining Howard with the Mitura and Rosario the motivation would have been to improve utility of the method by enabling the method to detect and prevent identity fraud. Said teaching, suggestion, or motivation to do so found either in the references themselves (e.g. Howard para 18, 33, 179, and 279) or in the knowledge generally available to one of ordinary skill in the art
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The same response applies to arguments against claims 40 and 47.

Claim Objections
The new claim 47 is for having similar scope with claim 27. Claim 47 merely replaces the phrases “if not” with “when the plurality of probe images do not exclusively belong to the first cluster or the plurality of gallery images do not exclusively belong to the second cluster” and “if so” with “when the plurality of probe images exclusively belong to the first cluster and the plurality of gallery images exclusively belong to the second cluster,” having the same meaning. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas.
Step 1:
Claims 27-47 are directed to methods which is one of the statutory categories of invention. However, the claims recite the ineligible subject matter of abstract idea.
Step 2A:
Prong 1:
Claim 27 recites the features of receiving probe images, clustering the probe images and gallery images into one or two clusters to evaluate a hypothesis test for determining whether the probe images and the gallery images belong to one or two clusters, when the plurality of probe images and the plurality of gallery images collectively correspond to two clusters: determining whether the plurality of probe images exclusively belong to a first cluster and the  plurality of gallery images exclusively belong to a second cluster, and if not, flagging a potential instance of fraud in the form of stolen identity between the probe and the respective entry, or if so, flagging the potential instance of fraud as no fraud between the probe and the respective entity; -2-  when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster: flagging a potential instance of fraud in the form of multiple identities between the probe and the respective entry; determining a score for the flagged potential instance of fraud; ranking each flagged potential instance of fraud against each other flagged potential instance of fraud based on the score; and presenting the ranked potential instances of fraud to a human operator for further review..
Claim 40 recites the same features as claim 27 but instead of images, claim 40 recites “biometrics” (e.g. a processed image, fingerprint, or the like).
Claim 47 also includes similar recite similar features and has the same scope as claim 27.
Under the broadest and reasonable interpretation, the method steps of claims 27 and 40 could be implemented in the human mind. For instance,  a person receives probe images and gallery images and by using his/her mind and without using a computer can observe and group probe images/biometrics and gallery images/biometrics, evaluate a hypothesis test whether probe images/biometrics and gallery images/biometrics belong to one or two clusters, evaluate whether the probe images/biometrics and gallery images/biometrics correspond to one or two clusters to identify potential instances of fraud of stolen identity or multiple identity, flag the potential instance of fraud, rank the instances of fraud and ask another person for further review. 
As such, the above method steps of current claimed invention include observation and judgement that could be performed in the human mind. Concepts performed in the human mind are mental processes that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG. The claims do not include any limitations requiring computer implementation. Other than “a computing platform” nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception recited in claims 27, 40, and 47 is not integrated into a practical application. Claims 27, 40, and 47 merely mention a generic element of “a computing platform” to implement the steps of the invention. The “computing platform” is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
Claims 27, 40, and 47 merely mention a generic element of “computing platform” to implement the steps of the invention. The “computing platform” is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Unlike Enfish, McRo, and Core Wireless that improve the functionality of a computer or computer technology, the focus of the current claimed invention is not on the specific asserted improvement in computer capabilities, but instead the focus of the invention is on abstract idea that could be performed in the human mind, or by a human using a pen and paper.
Regarding dependent claims 28-39 and 41-46,
the claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims recite either mathematical correlations, evaluation, and/or judgment that do not amount significantly to more than abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al., US 2013/0148898 (Mitura, hereafter) in view of Rosario, US 7,593,587 in view of Howard et al., US 2004/0213437 (Howard, hereafter) and in view of Monroe, US 2004/0117638 and further in view of Gavan et al., US 6,601,048 (Gavan, hereafter).
Regarding claim 27,
A method for detecting potential fraud between a probe and a plurality of entries in a dataset, wherein each entry in the dataset comprises an entry identifier and a plurality of gallery images, 
Mitura discloses a method for clustering images in which candidate images are compared with stored entries in a database to identify potential match or mismatch (could be used to detect a fraud) wherein the entries or saved clusters in a database include a specific identifier and a plurality of associated images. See Mitura: at least Fig. 3A and paragraphs 22-24 and 39.
the method comprising: 
receiving the probe, by a computing platform, the probe comprising 
Mitura discloses receiving/extracting a plurality of facial images for identification as probe images. These images are examined and analyzed to determine whether they belong to a particular person. Thus, said images are probe images. See paragraphs 22 and 36.
for each respective entry in the dataset: spectrally clustering, by the computing platform, the plurality of probe images with the plurality of gallery images of the respective entry to determine whether the plurality of probe images and the plurality of gallery images collectively correspond to one or two clusters,
Mitura discloses initially clustering the received/extracted facial images of a person (i.e. probe images). The initially clustered images of facial image of a person are compared with previously clustered images presented in the cluster database (i.e. gallery images) to determine whether the initially clustered images and images of a person in one of the presented clusters in the database correspond to one person, then merging and grouping the images into one cluster if they belong to one person or two clusters if they belong two different persons. See paragraphs 22, 40, and 61-64.
when the spectrally clustering determines that the spectrally clustering determines that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters: determining whether the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster, and 
Mitura in Fig. 7 and paragraphs 22 and 61-62 discloses if the distance between the probe facial images (first cluster) and a cluster presented in the cluster database (second cluster) exceeds a threshold then the clusters belong to two different persons implying when the difference/distance between probe facial images that belong to a first person (i.e. first cluster of images) and images of one or more other persons (i.e. second cluster of images) exceeds a threshold, the probe images (i.e. first cluster of images) would belong to the first in the first person and the second/stored images (i.e. second cluster of images) would belong to different person(s). In another word, when the system determines that the probe images (first cluster) do not match the stored images (i.e. second cluster), the probe images exclusively remains in the first cluster of probe images and stored images exclusively remain in the second cluster of mismatch images.
when the spectrally clustering determines that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster: 
Mitura discloses if the distance between the probe facial images (first cluster) and a cluster presented in the cluster database (second cluster) exceeds a threshold then the clusters belong to two different persons. See paragraphs 22, 40, 59, and 64.
Mitura discloses clustering extracted images with stored images in one cluster if they belong to one person, and clustering them into different clusters if they belong to different persons. However, Mitura does not explicitly teach determining whether the images belong to one or two clusters by evaluating a hypothesis test with only two hypotheses including a first hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, and a second hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters.
On the other hand, Rosario discloses a two-sample hypothesis test that determines to whether classify the images to two distinct classes or to one class (See Rosario: at least col. 8, line 64 to col. 9, line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Mitura with Rosario’s teaching in order to determine, by the computing platform,  whether the images belong to one or two clusters by evaluating a hypothesis test with only two hypotheses including a first hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, and a second hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters. The motivation for doing so would have been to improve functionality of the method by determining whether images belong to one class (i.e. same person) or two classes (i.e. different persons). 
The combination of Mitura and Rosario as stated above discloses when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster (clustering extracted images with stored images in one cluster if they belong to one person, as taught by Mitura). However, it does not explicitly teach the probe comprising a probe identifier and [if the probe images and gallery images belong to one cluster] flagging a potential instance of fraud in the form of multiple identities for the probe and the respective entry.
On the other hand, Howard discloses a probe image is associated with an identity (name), and if the probe image and a previous image belong to same person (i.e. could be clustered in one cluster) but have different/multiple identities flag a potential fraud (See Howard: at least Fig. 12-13 and paragraphs 33, 179, and 279). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura and Rosario with Howard’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by enabling the method to detect identity theft and related fraudulent activities. 
The combination of Mitura, Rosario and Howard discloses the limitations as stated above including clustering the probe images into a separate cluster from the stored images (See Mitura's teaching above), and flagging a potential fraud activity when a probe image is the same as a stored image but the identity is different (See Howard's teaching above). However, the it does not explicitly teach if not [do not belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster], flagging a potential instance of fraud in the form of stolen identity between the probe and the respective entry, or if so [belong to two separate clusters and the plurality of probe images exclusively belong to a first cluster and the plurality of gallery images exclusively belong to a second cluster] flagging the potential instance of fraud as no fraud between the probe and the respective. 
On the other hand, Monroe teaches an alarm is generated when facial signature or image of a person and a previously captured image are different but the same name or identity is used (See Monroe: at least paragraph 237 and 240). In another word, the probe image and the stored image could have different clusters while the identity of the images is the same. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario and Howard with Monroe’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by enabling the method to detect and prevent identity fraud. 
The combination of Mitura, Rosario, Howard, and Monroe discloses the limitations as stated above including flagged potential fraud cases. However, it does not expressly teach determining, by the computing platform, a score for the flagged potential instance of fraud; ranking, by the computing platform, each flagged potential instance of fraud against each other flagged potential instance of fraud based on the score; and presenting, by the computing platform, the ranked potential instance of fraud to a human operator for further review.
On the other hand, Gavan discloses calculating a probability (i.e. score) and prioritizing (i.e. ranking) of fraud cases with respect to other fraud cases based on the probability and presenting the cases to a human analyst (See Gavan: at least col. 4, line 38 through col. 5, line 5, Fig. 2, and Fig. 10 and associated text). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, and Monroe with Gavan’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the method by prioritizing the cases according to their probability of fraud cases so there are likely to be fewer false positives at priority list and presenting the cases to a human analyst for further actions.
Regarding claim 29,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses wherein flagging a potential instance of fraud in the form of multiple identities for the probe and the respective entry comprises determining whether the probe identifier and the respective entry identifier are different (See Howard: at least Fig. 12-13 and paragraphs 33, 179, and 279). 
Regarding claim 39,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses wherein the plurality of probe images comprise: a plurality of 2D images, a plurality of 2D pose corrected images, or a plurality of 3D images (See Mitura: at least paragraphs 22-23).
Regarding claim 40,
the scope of the claim is substantially the same as claim 27, and is rejected on the same basis as set forth for the rejection of claim 27. Based in the specification (at least paragraph 3) a biometrics could be a facial image, fingerprint, etc. Therefore, the facial images disclosed by Mitura in paragraphs 22-24 read to the limitation of “biometrics” of the claim.
Regarding claim 41,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses wherein the plurality of probe biometrics comprises a first biometric type and a second biometric type, wherein the plurality of gallery biometrics comprises the first biometric type and the second biometric type, and wherein the first biometric type and the second biometric type are different from one another (See Howard: at least Fig. 12-13 and paragraphs 115-117). 
Regarding claim 42,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses wherein the plurality of probe biometrics comprises biometric representations of a processed image, a fingerprint, a palmprint, an iris scan, a 3D mesh, a genetic sequence, a heartbeat, a gait or a speech component (See Howard: at least paragraph 116).
Regarding claim 47,
the scope of the claim 47 is substantially the same as claim 27, and is rejected on the same basis as set forth for the rejection of claim 27.


Claims 28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al., US 2013/0148898 in view of Rosario, US 7,593,587 further in view of Howard et al., US 2004/0213437 further in view of Monroe, US 2004/0117638 further in view of Gavan et al., US 6,601,048 and further in view of Luxburg authoring "A tutorial on spectral clustering" published in 2007.
Regarding claim 28,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses the limitations as stated above. However, it does not explicitly teach wherein spectrally clustering the plurality of probe images and the plurality of gallery images comprises: forming an adjacency matrix of biometric scores of a size (N1+N2) by (N1+N2), wherein N1 is a number of probe images and wherein N2 is a number of gallery images; determining a graph Laplacian based on the adjacency matrix; determining an eigenspace decomposition, including eigenvalues and eigenvectors, based on the graph Laplacian; and estimating a number of clusters based on the eigenspace. 
On the other hand, Luxburg discloses such limitations in sections "2.1 Graph notation” and “3 Graph Laplacians and their basic properties.” Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, Monroe, and Gavan with Luxburg’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by improving clustering of images utilizing Laplacian graph and its properties which outperforms traditional clustering algorithms. 
Regarding claim 31,
the combination of Mitura, Rosario, Howard, Monroe, Gavan, and Luxburg discloses wherein determining a graph Laplacian comprises: determining the graph Laplacian as L=D-W (See Luxburg: at least section “3.1 The unnormalized graph Laplacian.”). 
Regarding claim 32,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein determining a graph Laplacian comprises: determining the graph Laplacian as L=I-D.sup.-1W (See Luxburg: at least section “3.2 The normalized graph Laplacian.”). 
Regarding claim 33,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein determining a graph Laplacian comprises: determining the graph Laplacian as L=I-D.sup.1/2WD.sup.1/2 (See Luxburg: at least section “3.2 The normalized graph Laplacian.”). 

Regarding claim 34,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein estimating a number of clusters comprises: comparing the eigenvalues or function thereof against a threshold (See Luxburg: at least sections "2 Similarity Graphs” and “4 Spectral Clustering Algorithm”). 
Regarding claim 35,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein the threshold is a negative number (See Luxburg: at least sections "2 Similarity Graphs” and “4 Spectral Clustering Algorithm”).
Regarding claim 36,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein forming an adjacency matrix comprises: determining a similarity score between one of the plurality of probe images and one of the plurality of gallery images (See Luxburg: at least sections "2 Similarity Graphs”).
 Regarding claim 37,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Luxburg discloses wherein the similarity score is a function of the biometric score (See Howard: at least paragraphs 115 and 271).
Regarding claim 38,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses the limitations as stated above including determining a similarity score between each pair of images in a set of images comprised of the plurality of probe images and the plurality of gallery images (See Howard: at least paragraphs 115 and 271). However, it does not explicitly teach forming an adjacency matrix.
On the other hand, Luxburg discloses such limitations in sections "2.1 Graph notation.” Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to effectively filed the teachings of the combination of Mitura, Rosario, Howard, Monroe, and Gavan with Luxburg’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by enabling the method to create a similarity graph utilizing a matrix. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al., US 2013/0148898 in view of Rosario, US 7,593,587 further in view of Howard et al., US 2004/0213437 further in view of Monroe, US 2004/0117638 further in view of Gavan et al., US 6,601,048 and further in view of Liu et al., US 2013/0202205 A1 (Liu, hereafter).
The combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses the limitations as stated above. However, it does not explicitly teach wherein spectrally clustering the plurality of probe images and the plurality of gallery images comprises: assigning each of the plurality of probe images to an individual vertex in a graph; assigning each of the plurality of gallery images to an individual vertex in the graph; and determining a similarity score for each pair of vertices in the graph.
On the other hand, Liu discloses representing images as vertices of a graph connected by edges and each edge determine the similarity score between a pair vertices in the graph (See Liu: at least Fig. 4A and paragraph 53).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, Monroe, and Gavan with Liu’s teaching in order to implement above function. The motivation for doing so would have been to improve efficiency of the method by using a graph to find similar images. 

Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al., US 2013/0148898 in view of Rosario, US 7,593,587 further in view of Howard et al., US 2004/0213437 further in view of Monroe, US 2004/0117638 further in view of Gavan et al., US 6,601,048 and further in view of Harding, US 2014/0314283.
Regarding claim 43,
the combination of Mitura, Rosario, Howard, Monroe, and Gavan discloses the limitations as stated above including clustering the biometrics (i.e. facial images) and combining a cluster with a stored cluster (See Mitura: at least paragraph 83). However, it does not explicitly teach wherein the plurality of probe biometrics is divided into separate homogeneous biometrics, the spectral clustering is performed for each biometric, and the results are combined, to improve performance.
On the other hand, Harding discloses that biometrics are divided into different types such as face, iris, and fingerprints and combining the results of different biometrics data to improve the performance of identification (See Harding: at least Fig. 6-9 and paragraphs 67-75).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, Monroe, and Gavan with Harding’s teaching in order to implement above function. The motivation for doing so would have been to improve efficiency a person identification. 
Regarding claim 46,
the combination of Mitura, Rosario, Howard, Monroe, Gavan, and Harding discloses wherein the combination is done on the resulting clusters, or a function of the clusters, for each biometric or related component (See Mitura: at least paragraph 83 and Harding: at least Fig. 6-9 and paragraphs 67-75).

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al., US 2013/0148898 in view of Rosario, US 7,593,587 further in view of Howard et al., US 2004/0213437 further in view of Monroe, US 2004/0117638 further in view of Gavan et al., US 6,601,048 further in view of Harding, US 2014/0314283 and further in view of Luxburg authoring "A tutorial on spectral clustering" published in 2007.
Regarding claim 44,
the combination of Mitura, Rosario, Howard, Monroe, Gavan, and Harding discloses the limitations as stated above wherein the combination is done for each biometric or related component. However, it does not explicitly teach wherein the combination is done in the eigenspace. 
On the other hand, Luxburg discloses such limitations in sections "2.1 Graph notation” and “3 Graph Laplacians and their basic properties.”  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, Monroe, Gavan and Harding with Luxburg’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by utilizing an adjacency matrix. 
Regarding claim 45,
the combination of Mitura, Rosario, Howard, Monroe, Gavan and Harding discloses the limitations as stated above including wherein the combination is done with a combination of the separate biometric or related component. However, it does not explicitly teach adjacency matrices related component. 
On the other hand, Luxburg discloses such limitations in sections "2.1 Graph notation.” Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Mitura, Rosario, Howard, Monroe, Gavan, and Harding with Luxburg’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by enabling the method to create a similarity graph utilizing a matrix. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARES JAMI/
Primary Examiner, Art Unit 2162
09/09/2022